FILED
                            NOT FOR PUBLICATION                            SEP 05 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: INDEX NEWSPAPERS LLC,                     No. 13-71021

                                                 D.C. Nos.    12-GJ-145
INDEX NEWSPAPERS LLC, DBA The                                 12-GJ-149
Stranger,

              Petitioner,                        ORDER*

  v.

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
WASHINGTON, SEATTLE,

              Respondent,

UNITED STATES OF AMERICA,

              Plaintiff - Real Party in
Interest,

MATTHEW DURAN; et al.,

              Defendants - Real Parties in
Interest.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Petition For Writ Of Mandamus

                     Argued and Submitted February 5, 2014
                              Seattle, Washington

Before: FISHER, GOULD, and CHRISTEN, Circuit Judges.

      The petition for writ of mandamus is DISMISSED for the reasons stated in

the opinion filed concurrently with this order in United States v. Index Newspapers

LLC, No. 13-35243.




                                         2